IN THE UNITED STATES COURT OF APPEALS

         FOR THE FIFTH CIRCUIT
                 _______________

                   m 00-40745
                 _______________



                  TINA SCHEVE,

                                      Plaintiff-Appellant,

                        AND

               MARK W. STEVENS,

                                      Appellant,

                      VERSUS

           THE MOODY FOUNDATION,

                                      Defendant-Appellee.



           _________________________

     Appeal from the United States District Court
         for the Southern District of Texas
                  (G-99-CV-379)
          _________________________
                   June 20, 2001
Before REYNALDO G. GARZA,                                ERISA. See Stafford v. True Temper Sports,
  HIGGINBOTHAM, and SMITH,                               123 F.3d 291, 295 (5th Cir. 1997).
  Circuit Judges.                                        Furthermore, given the groundless nature of
                                                         the claim and the appellants’ persistence in its
PER CURIAM:*                                             maintenance, the decision to award the
                                                         foundation its reasonable attorney’s fees
                                                         cannot be considered an abuse of discretion
                                                         with respect to either Scheve, see Ironworkers
   Tina Scheve appeals a summary judgment                Local # 272 v. Bowen, 624 F.2d 1255, 1266
on her claim of discrimination in violation of           (5th Cir. 1980),2 or Stevens, see Browning v.
provisions of the Employee Retirement                    Kramer, 931 F.2d 340, 344 (5th Cir. 1991)
Income Security Act of 1974 (“ERISA”), 29                (“[W]hen the entire course of proceedings
U.S.C. §§ 1140-41. Scheve and her attorney,              were unwarranted and should neither have
Mark Stevens, appeal the award of attorney’s             been commenced nor persisted in, an award
fees to the Moody Foundation.1 Finding no                under § 1927 may . . . shift the entire financial
reversible error, we affirm.                             burden of an action’s defense.”).

   Scheve filed a complaint asserting a claim               AFFIRMED.
with no basis in fact, which would have been
apparent if she or Stevens had conducted even
a cursory investigation. Moreover, upon
“learning” of the inaccuracy of the allegations,
she refused to withdraw the claim and instead
asserted a new theory of liability for the first
time in her response to the motion for
summary judgment.

   Summary judgment was appropriate,
because Scheve failed to establish an element
of her prima facie case, i.e., that the
foundation fired her with specific intent to
prevent her from exercising her rights under

   *                                                        2
     Pursuant to 5TH CIR. R. 47.5, the court has               Scheve complains that the court failed
determined that this opinion should not be               properly to analyze the fee award under Bowen.
published and is not precedent except under the          Although in its oral order the court did not discuss
limited circumstances set forth in 5TH CIR. R.           the Bowen factors at length, the court expressly
47.5.4.                                                  considered each of the relevant factors sufficiently
                                                         to allow us to conclude that it did not abuse its
   1
     The court cited several bases for the fee           discretion in awarding fees under § 1132(g).
award, including, inter alia, ERISA’s fee-shifting       Moreover, other than the conclusional assertion
provision, 29 U.S.C. § 1132(g), for the award            that “under any view of the Bowen factors, this fee
against Scheve, and 28 U.S.C. § 1927 for the             award was improper,” Scheve fails even to argue
award against Stevens.                                   why the award was inappropriate under Bowen.

                                                     2